Citation Nr: 1400322	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-41 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a dental disability due to trauma for compensation purposes.


REPRESENTSATION

The Veteran Represented by:   AmVets


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to June 1972.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board video conference hearing in August 2013.   

The Board observes that the Veteran was previously represented by AMVETS.  However, at the Board hearing, he chose to proceed without representation because the local office for AMVETS had closed.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

Importantly, a claim for service connection is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for compensation purposes.  However, in statements of record, the Veteran has indicated that he also wished to seek service connection for treatment purposes.  Therefore, the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is REFERRED to the RO for additional referral to the appropriate VA medical facility.  See 38 C.F.R.  § 17.161

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  With the exception of the August 2013 Board hearing transcript, a review of the Veteran's Virtual VA electronic claims folder reveals that the documents are either duplicative of records already associated with the paper claims file or are not relevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran is claiming entitlement to service connection for dental disability for compensation purposes.  At the Board hearing and in statements of record, the Veteran has asserted that after being struck by lightning while in service in January 1970, he suffered a dizzy spell, fell and hit his face while taking a shower.  Service treatment records confirm that he was referred for dental treatment in January 1970 after a syncope episode.  Dental records showed that he had a traumatic injury; subluxated teeth nos. 8, 9, 10, but no fractured bones or teeth.  In March 1970, the Veteran underwent a resection of the root due to abscess of teeth nos. 7, 8, and 9.  At the Board hearing, he indicated that about six years ago, he was fitted for a bridge for these teeth.

A January 2008 statement from the Veteran's private dentist indicated that the Veteran had a history of diseased maxillary anterior teeth since his fall in January 1970.  A March 2007 picture provided by the dentist showed the Veteran was missing his top front teeth.    

The Board observes that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the note immediately following this code states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.  

In the instant case, given the evidence of dental trauma in service, the Board finds that the Veteran should be afforded a VA dental examination so that a dental expert may review the service treatment records to determine whether the dental trauma that occurred in service in January 1970 resulted in the loss of substance of body of maxilla or mandible without the loss of continuity.  

Moreover, the Veteran has indicated that he has received private treatment for his teeth from Dr. J.D., D.D.S., F.A.G.D.  In February 2008, treatment records were submitted from this examiner.  However, there may be more recent pertinent records.  Moreover, at the Board hearing, the Veteran indicated that he also received treatment from a Dr. Barnett, although he indicated that the treatment was for other teeth as opposed to the ones injured in service.  Nevertheless, in light of the need to remand, the RO should take appropriate steps, including contacting the Veteran and obtaining any necessary authorization, to obtain any additional treatment records from Dr. J.D. and Dr. Barnett.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken, including contacting the Veteran and obtaining any necessary authorization, to obtain any additional treatment records from Dr. J.D. and Dr. Barnett.  If the Veteran responds, all reasonable attempts should be made to obtain such records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  After any additional records are obtained, the Veteran should be scheduled for an appropriate VA medical/dental examination to determine the nature and etiology of the Veteran's dental disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should describe any non-restorable damage related to the Veteran's in-service dental trauma that occurred in January 1970 and explain whether any current maxillary or mandible bone loss is considered to be at least as likely as not (a 50 percent probability or higher) related to the service-connected dental trauma.   Please also further explain the relationship, if any exists, between the Veteran's disability involving teeth nos. 7, 8, 9 and 10 and the maxillary or mandible bone loss.
   
   A detailed rational for all opinions expressed should be provided.
		
3.  Thereafter, the RO should review the expanded record and readjudicate the issue of entitlement to service connection for dental disability for compensation purposes.  If the appeal remains denied, the RO should issue a supplemental statement of the case, and after the Veteran and his representative have been given the opportunity to respond, the case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



